Order entered February 20, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00200-CV

                       IN RE NATALIE ANNE HUNTING, Relator

                 Original Proceeding from the 303rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-13-12245

                                         ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

Although we have reviewed relator’s petition and supporting appendix in determining this

petition for writ of mandamus, because the petition and supporting appendix include unredacted

information that identifies the relator’s minor children, we STRIKE relator’s petition and

supporting appendix. TEX. R. APP. P. 9.9(b). We ORDER relator to bear the costs of this

original proceeding.


                                                    /s/   DAVID EVANS
                                                          JUSTICE